Case 1:19-cv-02945-CMA-KMT Document 16 Filed 08/13/20 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 19–cv–02945–CMA–KMT


  BMO HARRIS BANK N.A.,

         Plaintiff,

  v.

  NEMANJA MARJANOVIC,

         Defendant.


                                               ORDER


         This matter is before the court on “Plaintiff’s Motion for Substituted Service or Service

  by Pulblication [sic]” (Doc. No. 14, filed February 20, 2020).

  I.     Background

         Plaintiff initiated this action on October 16, 2019, asserting jurisdiction pursuant to 28

  U.S.C. § 1332(a). (Doc. No. 1 [Compl.] at 2.) Plaintiff asserts claims for injunctive relief,

  specific performance, replevin, and breach of contract related to Defendant Nemanja

  Marjanovic’s alleged default on Loan and Security Agreements for tractors. (See generally,

  Compl.) Plaintiff has not been successful in its attempts to serve the defendant, and thus has

  filed the present motion seeking leave from the court to effect substitute service on the defendant

  instead.

         According to Plaintiff’s motion and the attached affidavit regarding the attempted service

  attempts, Plaintiff hired a process server/investigator in October 2019 to locate and serve the
Case 1:19-cv-02945-CMA-KMT Document 16 Filed 08/13/20 USDC Colorado Page 2 of 5




  defendant. (Doc. No. 14-1, ¶ 1.) The process server made five attempts to serve the defendant at

  the following two recent addresses: (a) 22365 Judge Orr Road , Calhan, CO 80808-9117, and

  (b) 5475 N. Meridian Road, Peyton , CO 80831-7779. (Id., ¶ 4.) The process server got no

  response to his attempts serve the defendant at the Judge Orr Road address, and the process

  server was told by the owner of the Meridian Road address that he had never heard of the

  defendant. (Id., ¶ 5-7(a)-(e).)

         Plaintiff also hired a Florida process server to attempt service on the defendant at two

  Florida addresses, but the defendant could not be located at either address. (Doc. Nos. 14-9 &

  14-10.) Indeed, both residences were occupied by other individuals who did not know the

  defendant, though one resident stated that detectives had previously visited the residence looking

  for the defendant. (Id.)

         After attempting, unsuccessfully, to serve the defendant at these addresses, Plaintiff’s

  Colorado process server identified a person by the name of Vukasin Marjanovic (“Vukaskin”),

  who Plaintiff believes is the defendant’s brother, based upon the investigations of Plaintiff’s

  investigator, Plaintiff’s independent investigation into Vukasin, and Vukasin’s status as the

  defendant’s prior attorney-in-fact. (Doc. No. 14 at 1.) Because Plaintiff us unable to locate and

  serve the defendant, Plaintiff request that the court (a) authorize substituted service on Vukasin

  in accordance with C.R.C.P. 4(f); or (b) in the alternative, permit Plaintiff to serve the defendant

  by publication under C.R.C.P. 4(g)(2). (Doc. No. 14 15 1-2.)

  II.    Discussion

         Rule 4(e)(1) of the Federal Rules of Civil Procedure provides that an individual may be

  served by following state law for serving a summons in courts of general jurisdiction in the state


                                                    2
Case 1:19-cv-02945-CMA-KMT Document 16 Filed 08/13/20 USDC Colorado Page 3 of 5




  where the court is located or where service is made. Colorado law expresses a preference for

  personal service (see C.R.C.P. 4(e)), but allows for substitute service under Rule 4(f) as follows:

         [i]n the event that a party attempting service of process by personal service under
         section (e) is unable to accomplish service, and service by publication or mail is
         not otherwise permitted under section (g), the party may file a motion, supported
         by an affidavit of the person attempting service, for an order for substituted
         service. The motion shall state (1) the efforts made to obtain personal service and
         the reason that personal service could not be obtained, (2) the identity of the
         person to whom the party wishes to deliver the process, and (3) the address, or
         last known address of the workplace and residence, if known, of the party upon
         whom service is to be effected.

  If the court is satisfied that due diligence has been used to attempt personal service under section

  (e), that further attempts to obtain service under section (e) would be to no avail, and that the

  person to whom delivery of the process is appropriate under the circumstances and reasonably

  calculated to give actual notice to the party upon whom service is to be effective, it shall:

         (1) authorize delivery to be made to the person deemed appropriate for service,
         and (2) order the process to be mailed to the address(es) of the party to be served
         by substituted service, as set forth in the motion, on or before the date of delivery.

  C.R.C.P. 4(f). Rule 4(g) allows for service by mail or publication “only in actions affecting

  specific property or status or other proceedings in rem.” Because service by mail or publication

  is not appropriate in this action, the general provisions of Rule 4(f) control. See ReMine ex rel.

  Liley v. Dist. Court for City & Cty. of Denver, 709 P.2d 1379, 1382 (Colo. 1985) (explaining

  what constitutes an in rem or quasi in rem action).

         Based on Plaintiff’s motion and the affidavit and exhibits submitted therewith, the court

  finds that substitute service is warranted against Defendant Nemanja Marjanovic. Plaintiff

  diligently attempted to serve the defendant at various addresses, at various times, and through

  various methods. Plaintiff's counsel also undertook the additional time and expense of


                                                    3
Case 1:19-cv-02945-CMA-KMT Document 16 Filed 08/13/20 USDC Colorado Page 4 of 5




  conducting research to determine whether Plaintiff might be found at another address. Despite

  these efforts, Plaintiff was unable to locate Defendant Nemanja Marjanovic. In accordance with

  Rule 4(f), the court is satisfied that Plaintiff has used due diligence to effect personal service on

  Defendant Nemanja Marjanovic, and that further attempts to effect personal service on the

  defendant would be to no avail.

         The court also finds that Plaintiff has identified an adequate recipient for substitute

  service; namely, Vukasin Marjanovic. Plaintiff’s investigator’s report identified Vukasin as a

  possible relative of the defendant. (Doc. No. 14-1, ¶ 5.) The PeopleMap Report also confirms

  that Vukasin has one “[d]egree of [s]eparation” from the defendant and is or was a resident at the

  Orr Road, Meridian Road, and Hollywood, Florida addresses of the defendant. (Doc. No. 14-8 at

  6-7.) The defendant designated Vukasin as his attorney-in-fact so that Vukasin could acquire the

  Orr Road property on the defendant’s behalf. (Doc. No. 14-6; Doc. No. 14-7.) Moreover,

  Vukasin is listed as the registered agent for MGL Logistics LLC, a company in good standing

  with the Colorado Secretary of State, which claims the Orr Road address as its principal place of

  business. (Doc. No. 14-8.) Vukasin’s vehicle is also found at the Orr Road address. (Doc. No.

  14-1, ¶ 7(a).) Finally, the defendant’s and Vukasin’s Facebook profiles confirm their sibling

  relationship. (See Doc. 14-1, ¶¶ 7(f.i-iii) [describing process through which the investigator

  identified the defendant’s and Vukasin’s Facebook profiles].)

         Based on these facts, the court finds that service on Vukaskin Marjanovic is appropriate

  and is reasonably calculated to give actual notice to Defendant Namanja Marjanovic.




                                                    4
Case 1:19-cv-02945-CMA-KMT Document 16 Filed 08/13/20 USDC Colorado Page 5 of 5




  III.     Conclusion

           Finding that 1) Plaintiff has employed due diligence in attempting to effect personal

  service on Defendant Namanja Marjanovic; 2) that further attempts at personal service would not

  be fruitful; 3) that substitute service upon Vukaskin Marjanovic is appropriate under the

  circumstances; and 4) that such service is reasonably calculated to provide actual notice to

  Defendant Namanja Marjanovic, the court grants “Plaintiff’s Motion for Substituted Service or

  Service by Pulblication [sic]” (Doc. No. 14) in part and authorizes Plaintiff to serve Vukaskin

  Marjanovic in place of Defendant Namanja Marjanovic. In accordance with Rule 4(f)(2),

  Plaintiff shall mail the process to Defendant Namanja Marjanovic the at the following addresses:

  22365 Judge Orr Road, Calhan, Colorado 80808 and 830 N. 10th Ave., Hollywood, Florida

  33019.

           Plaintiff is granted an extension, up to and including September 30, 2020, pursuant to

  Fed. R. Civ. P. 4(m), to complete the substituted service on Vukaskin Marjanovic.

           Dated this 13th day of August, 2020.




                                                    5
